Exhibit 10.27

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is made and entered into as of
February 2, 2016 by and between Planet Payment, Inc., a Delaware corporation
(the “Company”), and Carl J. Williams (“Executive”).  Capitalized terms not
otherwise defined shall have the meanings ascribed thereto in Section 6 hereof.

 

Recitals:

 

WHEREAS,  Executive is the Chief Executive Officer of the Company who possesses
valuable proprietary knowledge of the Company, its business and operations and
the markets and industry in which the Company competes; and

 

WHEREAS,  the Company and Executive desire to enter into this Agreement to
encourage Executive to continue to devote Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to Executive in the event of certain terminations of Executive’s
employment with the Company pursuant to the terms of this Agreement.

 

NOW THEREFORE,  the parties hereby agree as follows:

 

1.



 Purpose and Term.

 

The purpose of this Agreement is to provide specified compensation and benefits
to Executive in the event of certain terminations of Executive’s employment with
the Company.  Either Executive or the Company may terminate Executive’s
employment at any time for any reason with or without notice.  The term of this
Agreement shall be the period from the date set forth above until May 1, 2017
and shall automatically be renewed for successive one-year periods thereafter
unless written notice of non-renewal is provided by either party hereto no less
than thirty (30) days prior to the date this Agreement would otherwise renew.

 

2.



 Compensation.

 

Executive’s current Base Salary of $300,000 per annum shall remain in place, but
shall be subject to periodic review and modification by the Company’s
Compensation Committee (the “Compensation Committee”) at such time or times as
it shall determine.  Further, Executive may be entitled to cash bonuses, at such
times and in such amounts as may be determined by the Compensation
Committee.  The Compensation Committee may also from time to time, in its
discretion, determine the type and amount of other

1

 

--------------------------------------------------------------------------------

 



forms of compensation for Executive’s service with the Company (including,
without limitation, stock options or other forms of equity awards).

 

 

3.



Termination of Employment Generally.

 

3.1General.  In the event Executive’s employment with the Company terminates for
any reason, Executive shall be entitled to the benefits described in this
Section 3.

 

3.2.Accrued Salary and Vacation.  All Base Salary and accrued vacation earned
through the Termination Date shall be paid to Executive on such date.

 

3.3.Bonus.  The determination of any bonus upon termination of Executive’s
employment with the Company for any reason shall be within the sole discretion
of the Compensation Committee.

 

3.4.Expense Reimbursement.  Within ten (10) days following submission to the
Company of proper expense reports and supporting documentation by Executive, the
Company shall reimburse Executive for all reasonable business expenses incurred
by Executive, consistent with the Company’s expense reimbursement policy in
effect prior to the incurring of each such expense.  Without limiting the
generality of the foregoing, the Company shall reimburse Executive for
reasonable travel and lodging expenses incurred by Executive when traveling to
and from the Company’s principal executive offices.

 

3.5.Equity Compensation.  The terms and conditions under any outstanding stock
options and shares of restricted stock (or any other equity award, including
without limitation, stock appreciation rights and restricted stock units)
granted to Executive under any equity incentive plan or agreement of the Company
(the “Company Plans”), including without limitation the exercise period thereof,
shall, except as provided in Section 4 hereof, remain unchanged and in full
force and effect as set forth thereunder; provided, that in the event of
termination of the employment of Executive:  (1) as a result of the Permanent
Disability of Executive; or (2) as a result of the death of Executive, the
exercise period of any of Executive’s outstanding and then vested stock options
shall be extended so as to expire on the shorter of (x) three (3) years, or (y)
the remaining term applicable to such stock option, both (x) and (y) as measured
from the Termination Date.

 

4.



Involuntary Termination; Change of Control.

 

4.1.Severance Payment – Involuntary Termination.  In the event of Executive’s
Involuntary Termination prior to a Change of Control,  and subject to Executive
signing a separation agreement containing, among other provisions, a general

2

 

--------------------------------------------------------------------------------

 



release of claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement, in a form and manner
reasonably satisfactory to the Company (the “Release”), and such Release
becoming irrevocable, all within 60 days after the Termination Date,  Executive
shall be entitled to receive an amount equal to twelve (12) months of
Executive’s Base Salary then in effect as salary continuation, which shall be
paid in accordance with the normal payroll practices of the Company (and in each
case no interest shall accrue on such amount) for the 12-month period following
the Termination Date.    Such payments shall commence within 60 days after the
Termination Date;  provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, such amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Termination Date.

 

4.2Change of Control Payment.  In the event of a Change of Control,  and subject
to Executive signing a Release, and such Release becoming irrevocable, all
within 60 days after the Change of Control, Executive shall be entitled to
receive an amount equal to six (6) months of Executive’s Base Salary then in
effect as salary continuation, which shall be paid in accordance with the normal
payroll practices of the Company (and in each case no interest shall accrue on
such amount) for the six-month period following the Change of Control.    Such
payments shall commence within 60 days after the Termination Date;  provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, such amount shall begin to be paid in the second calendar
year by the last day of such 60-day period; provided, further, that the initial
payment shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Termination Date.

 

4.3.Equity Compensation Treatment.  Upon Executive’s Involuntary Termination at
any time, and notwithstanding anything to the contrary contained in any award
agreement or Company Plan in respect thereof:

 

A.



The exercisability of all then outstanding and vested stock options granted to
Executive shall be extended so as to expire on the shorter of (i) one (1) year,
or (ii) the remaining term applicable to such stock option, both (i) and (ii) as
measured from the Termination Date; and

 

B.



All then unvested shares of restricted stock granted to Executive shall remain
valid and subject to vesting in accordance with the terms and conditions set
forth in the individual restricted stock grant awards for a period of 30 months
from the date of this Agreement.

 



3

 

--------------------------------------------------------------------------------

 



4.4.COBRA.  Upon an Involuntary Termination, if  Executive timely elects
coverage under the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall continue to provide to Executive, at the Company’s
expense, the Company’s health-related employee insurance coverage as in effect
immediately prior to Executive’s Involuntary Termination for a period equal to
the shorter of twelve (12) months following such Involuntary Termination, or
such time as Executive is employed and eligible for health insurance coverage
comparable to that of the Company.  The date of the “qualifying event” for
Executive and any dependents shall be the Termination Date.

 

5.



Federal Excise Tax Under Section 280G.

 

5.1Excise Tax.  If (a) any amounts payable to Executive under this Agreement or
otherwise are characterized as excess parachute payments pursuant to Sections
280G and/or 4999 of the Code, and (b) Executive thereby would be subject to any
United States federal excise tax due to that characterization, then if Executive
would thereby be in a better after-tax position, the Company may elect, in the
Company’s sole discretion, to reduce the amounts payable under this
Agreement  or otherwise, or to have any portion of applicable options or
restricted stock not vest or become exercisable, in order to avoid any “excess
parachute payment” under Section 280G(b)(1) of the Code.    In such event, such
amounts shall be reduced in the following order:  (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits; provided that in the case of all the foregoing payments, all amounts
or payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). To the extent any
payment is to be made over time (e.g., in installments, etc.), then the payments
shall be reduced in reverse chronological order.

 

5.2Calculation by Independent Public Accountants.  Unless the Company and
Executive otherwise agree in writing, any calculation of the amount of any
excess parachute payments payable to Executive shall be made in writing by the
Company’s independent public accountants (the “Accountants”) whose conclusion
shall be final and binding on the parties hereto.  For purposes of making such
calculations, the Accountants may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make the required
calculations.  The Company shall bear all fees and expenses the Accountants may
charge in connection with these services, but the engagement of

4

 

--------------------------------------------------------------------------------

 



the Accountants for this purpose shall be pursuant to an agreement between
Executive and the Accountants.

 

6.



Definitions.

 

6.1Capitalized Terms Defined.  Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 6, unless the context clearly
requires a different meaning.

 

6.2.“Base Salary” means the base salary of Executive in effect immediately prior
to the Termination Date as paid in accordance with the Company’s normal payroll
practices.

 

6.3.“Cause” means:

 

(a)



Executive willfully failed to follow the lawful directions of the Board of
Directors of the Company; provided, that no termination for such Cause shall
occur unless Executive:  (i) has been provided with written notice, specifying
such willful failure in reasonable detail, of the Company’s intention to
terminate Executive for Cause; and (ii) has failed to cure or correct such
willful failure within thirty (30) days of receiving such notice, unless such
failure is not of the type that would ordinarily be curable, in which case, no
such notice shall be required.



(b)



Executive engaged in gross misconduct which is materially detrimental to the
Company; provided, that no termination for such Cause shall occur unless
Executive has been provided with notice, specifying such gross misconduct in
reasonable detail, and of the Company’s intention to terminate Executive for
Cause.



(c)



Executive willfully or knowingly failed to comply in any material respect with
the Company’s Confidentiality, Non-Disclosure and Invention Assignment
Agreement; Acceptable Use Policy; Information Security Policy and Procedures;
Non-Competition Agreement; or any other reasonable policies of the Company as
may be determined by the Company or the Board of Directors.



(d)



Executive is convicted of a felony or crime involving moral turpitude (excluding
drunk driving unless combined with other aggravating circumstances or offenses)
or commission of a fraud or other similar misconduct.

 

6.4“Change of Control” means:



5

 

--------------------------------------------------------------------------------

 



 

(a)



Any ‘person’ as such term is defined in the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or greater of either the (i)
outstanding shares of common stock of the Company, or (ii) combined voting power
of the Company’s outstanding securities;

 

(b)



The Company is party to a merger, acquisition, consolidation, or series of
related transactions, which results in the voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), directly or indirectly, at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such transaction; or

 

(c)



The sale or disposition of all or substantially all of the Company’s assets.

 

;  provided, in each case, that such event also constitutes a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

In each instance set forth above, a Change of Control shall be deemed to occur
upon the closing of the specified transaction or event, as applicable.

 

6.5“Code” means the Internal Revenue Code of 1986, as amended.

 

6.6“Company” shall mean Planet Payment, Inc. and if applicable, any subsidiary
thereof.

 

6.7“Good Reason” means a material diminution of Executive’s position, duties,
responsibilities or Base Salary, unless, in the case of Base Salary, such
reduction is part of a Company-wide or executive team-wide cost-cutting or
cutback measure as a result of overall Company performance.

 

Executive must first give the Company written notice within thirty (30) days of
the occurrence of the event giving rise to Executive’s belief that Executive is
entitled to terminate employment for Good Reason (“Good Reason Notice”).  The
Company shall have thirty (30) days after receipt of the Good Reason Notice to
cure (“Cure Period”).  Should the Company fail to so cure within the Cure
Period, Executive may then terminate his employment for Good Reason within
fifteen (15) days after the expiration of the Cure Period.

 

6.8“Involuntary Termination” means:

 

6

 

--------------------------------------------------------------------------------

 



(a)



any termination by the Company of the employment of Executive without Cause; or



(b)



Any resignation by Executive for Good Reason.

 

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of Executive:  (1) by the Company for
Cause; (2) by the Company as a result of the Permanent Disability of Executive;
(3) as a result of the death of Executive; (4) as a result of the voluntary
termination of employment by Executive for any reason other than Good Reason; or
(5) as a result of a Change of Control.

 

6.9“Permanent Disability” means that Executive has been incapacitated by
physical or mental injury, illness or disease so as to be  prevented thereby
from materially engaging in the performance of Executive’s duties without
reasonable accommodation.


 

6.10.“Termination Date” means the date of the termination of Executive’s
employment with the Company.



7.



Exclusive Remedy.

 

7.1No Other Benefits Payable.  Executive shall be entitled to no other
termination severance compensation, benefits, or other payments from the Company
except as expressly set forth in this Agreement.

 

7.2No Limitation of Regular Benefit Plans.  Except as may be provided elsewhere
in this Agreement, this Agreement is not intended to and shall not affect, limit
or terminate any plans, programs or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including, without limitation, the Company Plans.

 

7.3Release and Separation Agreement.  The payment of the benefits described
herein is conditioned upon the delivery by Executive to the Company of a signed
and effective general release and separation agreement in the form provided by
the Company.

 

7.4Non-Cumulative Benefits.  Executive may not cumulate cash severance payments,
stock option vesting and exercisability and restricted stock vesting under this
Agreement, any other written agreement with the Company and/or another plan or
policy of the Company.  If Executive has any other binding written agreement
with the Company which provides that, upon an Involuntary Termination, Executive
shall receive termination, severance or similar benefits,

7

 

--------------------------------------------------------------------------------

 



then no benefits shall be received by Executive under this Agreement unless,
prior to payment or receipt of benefits under this Agreement, Executive waives
Executive’s right to all such other benefits, in which case this Agreement shall
supersede any such written agreement with respect to such other benefits.

 

8.



Non-Compete; Proprietary and Confidential Information.



During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
Non-Competition Agreement (during the term of such Agreement) and the
Confidentiality, Non-Disclosure and Invention Assignment Agreement between
Executive and the Company.


9.



Non-Solicitation.



For a period of twelve (12) months after termination of Executive’s employment
for any reason,  Executive will not solicit the services or business of any
employee or consultant of the Company, which, if accepted, would result in the
discontinuance of that person’s or entity’s relationship with or to the Company,
without the prior written consent of the Company.


10.



Arbitration.

 

10.1.Disputes Subject to Arbitration.  Any claim, dispute or controversy arising
out of this Agreement (other than claims relating to misuse or misappropriation
of the intellectual property of the Company), the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be
submitted by the parties to binding arbitration by a sole arbitrator under the
rules of the American Arbitration Association; provided, however, that (a) the
arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to the trade secrets, confidential and
proprietary information or other intellectual property of the Company upon
Executive or any third party; and (b) this arbitration provision shall not
preclude the Company from seeking legal and equitable relief from any court
having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of the company’s intellectual
property.  Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

 

10.2. Costs of Arbitration.  All costs of arbitration shall be borne equally
between the Company and Executive.  Each party shall be responsible for its own
legal fees. 

 

10.3.Site of Arbitration.  The site of the arbitration proceeding shall be in
New York City, New York.



8

 

--------------------------------------------------------------------------------

 



 

11.



 Notices.



All notices and other communications required by or provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, one (1) business day after being placed with an overnight
courier, or five (5) business days after being mailed, return receipt requested,
as follows:  (a) if to the Company, Attention:  David R. Fishkin, Vice President
and Corporate Counsel, at the Company’s offices at 670 Long Beach Boulevard,
Long Beach, New York 11561 and (b) if to Executive, at the address indicated on
the signature page hereto, or such other address specified by either party in
writing to the other party.

 

12.



 Miscellaneous Provisions.

 

12.1.  Heirs and Representatives of Executive; Successors and Assigns of the
Company.  This Agreement shall be binding upon and shall insure to the benefit
of and be enforceable by Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devices and
legatees.  This Agreement shall be binding upon and insure to the benefit of and
be enforceable by the successors and assigns of the Company.

 

12.2.  Amendment and Waiver.  No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge, is agreed to in writing, specifying such modification, amendment,
waiver or discharge, and signed by Executive and by an authorized officer of the
Company (other than Executive).  No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

12.3.  Withholding Taxes.  All payments made under this Agreement shall be
subject to reduction to reflect all federal, state, local and other taxes
required to be withheld by applicable law.

 

12.4.  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

12.5.  Choice of Law; Jurisdiction.  The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
New York, without regard to principals of conflicts or choice or laws thereof.
 Subject to the provisions of Section 10 hereof, any disputes or claims arising
out of, or

9

 

--------------------------------------------------------------------------------

 



relating to this Agreement, shall be heard before a court of competent
jurisdiction located in Nassau County, New York.

 

12.6.  No Duty to Mitigate.  Executive is not required to seek alternative
employment following termination, and payments called for under this Agreement
will not be reduced by earnings from any other source.

 

12.7.  Section 409A of the Code.  (a)Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, the Company determines that Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that Executive becomes entitled
to under this Agreement on account of Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after Executive’s separation from service,
or (B) Executive’s death.  If any such delayed cash payment is otherwise payable
on an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule. 

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Executive during
the time periods set forth in this Agreement.  All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses).  Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.”  The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this

10

 

--------------------------------------------------------------------------------

 



Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

12.8. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied).

 

 

 

 

[Signature Page Follows]


 

 

 





11

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

 

 

_________________________________

Carl J. Williams

Address:

6000 Collins Avenue, #506

Miami Beach, FL 33140

 

 

PLANET PAYMENT, INC.

 

 

 

_________________________________

Name:David R. Fishkin

Title:Vice President and Corporate Counsel

12

 

--------------------------------------------------------------------------------